Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 15, 2021

                                      No. 04-21-00046-CV

       IN RE Brad LARSEN, Rent Werx LLC D/B/A Larsen Properties and Leah Larsen

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-10309
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

Sitting en banc:      Rebeca C. Martinez, Chief Justice
                      Patricia O. Alvarez, Justice
                      Luz Elena D. Chapa, Justice
                      Irene Rios, Justice
                      Beth Watkins, Justice
                      Liza A. Rodriguez, Justice
                      Lori I, Valenzuela, Justice

       The en banc court has considered Relators’ emergency motion to temporarily stay
enforcement of the trial court’s sanctions order. The motion is DENIED.

       It is so ORDERED on this 15th day of October, 2021.

                                                                     PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court